Detailed Action

Amendment

1.	This application is in response to applicant’s amendments dated 6-30-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Patent No. 10,843,207 to Halse.
Referring to claim 1, Halse discloses a method for reducing or eliminating sea lice from salmon fish, the method comprising, transporting the salmon fish from a reservoir – at 24, and then feeding salmon fish in liquid into the tubing – at 42, of a first pumping device – at 42-46, the liquid being at a temperature from +15 to +28°C – see column 5 lines 19-45, transporting the salmon fish in liquid through the tubing – at 42, of the pumping device at a first set time period for treatment in the liquid – see time periods detailed in column 5 lines 19-45, feeding the salmon fish out of the first pumping device – see at 56, separating the liquid from the salmon fish – see at 58, and transporting the salmon fish back to a reservoir – see at 26, wherein the liquid media from the pumping device is redirected after separation from the salmon fish in step d) through a heat exchange element – at 36, back into the pumping device for continued treatment of further salmon fish – see column 5 line 46 to column 6 line 18 using recycling line – at 61. Halse does not disclose the reservoir in step e is the same reservoir as in step a. However, it would have been obvious to one of ordinary skill in the art to take the method of Halse and add the transporting of the fish back to the reservoir used in step a of the claim, so as to yield the predictable result of using less equipment for performing the method so that the method can be performed in smaller areas as desired. Halse further does not disclose the temperature difference between the liquid used in steps b) and the reservoir is more than 15°C. However, as seen in column 4 lines 45-53 of Halse, some fish that are from naturally cooler water environments are disclosed and therefore the method of Halse can be performed as intended at the claimed temperature difference of more than 15 degrees C between the reservoir and the first pumping device. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Halse and add the temperature difference between the reservoir and first pumping unit to be more than 15 degrees C as claimed, so as to yield the predictable result of ensuring the fish are maintained in a healthy environment when not being treated. Halse further discloses the tubing – at 42, being helically wound around a frame – at 43,44, structure rotating about an axis – see drum filter detailed in column 6 lines 19-22 where the rotating drum is a rotating frame structure. Halse does not disclose the frame rotates about a horizontal axis. However, it would have been obvious to one of ordinary skill in the art to take the device of Halse and add the frame rotating about a horizontal axis as claimed, so as to yield the predictable result of ensuring contaminants are removed from the liquid as desired. 
	Referring to claim 4, Halse further discloses the liquid separated from the first spiral pumping device is filtered before redirecting the liquid through the heat exchange element – see at 43 and column 9 lines 7-11 and figures 1-3.
	Referring to claim 5, Halse further discloses the first spiral pumping device is set up on a fishing vessel or on a structure adjacent to a pen structure for farming salmon fish – see at 20-22 in figure 1.
	Referring to claim 6, Halse further discloses 	live fish is being treated and the reservoir and the first spiral pumping device is a separated area in one or more sea pen – see at 24 and 26 in figure 1, where the first spiral pump – at 42-46, is positioned on a mooring structure or on a vessel – see at 20-22 in figure 1.

Allowable Subject Matter

3.	Claims 7-14 are allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 6-30-22 obviates the 35 U.S.C. 112(b) rejections of claims 1-14 detailed in the last office action dated 2-1-22.
Regarding the prior art rejections of claim 1, the Halse reference US 10,843,207 discloses the newly added claim limitations of the tubing – at 42, being helically wound around a frame – at 43,44, structure rotating about an axis – see drum filter detailed in column 6 lines 19-22 where the rotating drum is a rotating frame structure. Further, Halse disclose a method of treating fish using a device that controls liquid flow via a pump and controls temperature of the liquid being pumped as detailed in operation of the device in columns 5-9 and as detailed earlier in paragraph 3 of this office action. Applicant’s remarks/arguments dated 6-30-22 mentions features not found in the claims such as the Archimedes pump and rubbing of the fish against each other and the tubing.   

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643